            Case 6:19-cv-01274-MC          Document 17                                   Filed 06/23/20   Page 1 of 2




P.K. Runkles-Pearson, OSB No. 061911
p.k.runkles-pearson@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Phone: 503.224.5858
Fax: 503.224.0155

Attorneys for Defendant City of Salem




                                    UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                          EUGENE DIVISION




PACIFIC REALTY ASSOCIATES, L.P.,                                        Case No. 6:19-cv-01274-MC
a Delaware limited partnership, and M&T
PARTNERS, INC., a Delaware                                              DEFENDANT'S UNOPPOSED MOTION
corporation,                                                            FOR EXTENSION OF TIME TO ANSWER
                                                                        OR OTHERWISE RESPOND TO
                      Plaintiffs,                                       PLAINTIFFS' COMPLAINT

           v.

CITY OF SALEM, an Oregon municipal
corporation,

                      Defendant.



                                        LR 7-1 CERTIFICATION

                   Counsel for City of Salem ("Defendant") certifies that she has conferred with

counsel for Plaintiffs and there is no objection to the extension requested in this motion.




Page 1 -        Defendant's Unopposed Motion for Extension of Time to Answer or Otherwise
                Respond to Plaintiffs' Complaint
                                      MILLER NASH GRAHAM & DUNN LLP
                                                  AT T OR NE YS AT LAW
                                              T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                             3 4 0 0 U. S. B AN CO RP T OW E R
                                                1 1 1 S.W . FI FT H AVEN UE
                                             P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 6:19-cv-01274-MC           Document 17                                  Filed 06/23/20   Page 2 of 2




                                                  MOTION

                   Pursuant to Fed. R. Civ. P. 6(b), and without waiver of any defense, Defendant

respectfully requests an order resetting the deadline to answer or otherwise respond to Plaintiffs'

complaint from June 23, 2020, to September 21, 2020.

                                           MEMORANDUM

                   Defendant requests this extension to allow the parties continued time to discuss

alternatives to immediate litigation, including the possibility of a stay of the proceedings. The

parties are continuing to evaluate this matter in light of the decision in M&T Partners, Inc. et al.

v. John Miller et al., Oregon Court of Appeals, Case No. A172068. For that reason, Defendant

requests this additional extension of time, which Plaintiffs do not oppose.

                   This is the eighth request for an extension of time made by Defendant, and this

motion is not made for purposes of delay.

                                            CONCLUSION

                   Defendant respectfully requests that this motion be granted.


                   DATED this 23rd day of June, 2020.

                                                          MILLER NASH GRAHAM & DUNN LLP


                                                          s/ P.K. Runkles-Pearson
                                                          P.K. Runkles-Pearson, OSB No. 061911
                                                          p.k.runkles-pearson@millernash.com
                                                          Phone: 503.224.5858
                                                          Fax: 503.224.0155

                                                          Attorneys for Defendant City of Salem

4845-0136-5441.1




Page 2 -     Defendant's Unopposed Motion for Extension of Time to Answer or Otherwise
             Respond to Plaintiffs' Complaint
                                    MILLER NASH GRAHAM & DUNN LLP
                                                 AT T OR NE YS AT LAW
                                             T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                            3 4 0 0 U. S. B AN CO RP T OW E R
                                               1 1 1 S.W . FI FT H AVEN UE
                                            P ORT L A N D , O RE GO N 9 7 2 0 4
